Appeal by employer and Standard Accident Insurance Company from a decision and award of the Workmen’s Compensation Board which directed the Standard Accident Insurance Company to pay 25% of the award. Claimant was injured on July 5, 1945, when the Jamestown Mutual Insurance Company was the carrier. She returned to work on August 20, 1945, but *817became totally disabled on September 1, 1947, when the Standard Accident Insurance Company was the carrier. The board has found that claimant sustained a series of causally related traumatic injuries, some of which occurred in 1947, although related to the original injury in 1945, and has, therefore, apportioned the award between the two carriers. There is evidence in the record to sustain such a finding. Decision and award unanimously affirmed, with costs to the respondent Jamestown Mutual Insurance Company. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.